NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit


                                     2007-3101



                               HOMI N. AMIRMOKRI,

                                                    Petitioner,

                                          v.


                            DEPARTMENT OF ENERGY,

                                                    Respondent.


      Morris E. Fischer, Law Office of Morris E. Fischer, of Bethesda, Maryland,
argued for petitioner.

       Tara J. Kilfoyle, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, argued for respondent. With
her on the brief were Jeanne E. Davidson, Director, and Deborah A. Bynum, Assistant
Director.

Appealed from: Merit Systems Protection Board
                      NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit

                                     2007-3101


                              HOMI N. AMIRMOKRI,

                                                     Petitioner,

                                          v.

                           DEPARTMENT OF ENERGY,

                                                     Respondent.




                                  Judgment


ON APPEAL from the       Merit Systems Protection Board

in CASE NO(S).           DC1221060130-W-1

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (NEWMAN, SCHALL, and MOORE, Circuit Judges).

                         AFFIRMED. See Fed. Cir. R. 36.


                                          ENTERED BY ORDER OF THE COURT




DATED: _February 19, 2008____             / s / Jan Horbaly
                                         Jan Horbaly, Clerk